Citation Nr: 0315533	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  97-32 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to an increased rating for service-connected 
gastroinstestinal disability, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and [redacted]


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1973 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision in 
which the RO in which the RO denied an increased rating for 
the veteran's service-connected gastrointestinal disability, 
evaluated as 30 percent disabling.  The veteran filed a 
notice of disagreement in March 1997, and a statement of the 
case (SOC) was issued in July 1997.  The veteran submitted a 
substantive appeal in October 1997.  

In March 1998, the veteran testified during a hearing held 
before an RO hearing officer.  A transcript of that hearing 
is of record.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the issue on appeal has been accomplished.

2.  The veteran's service-connected gastrointestinal 
disability includes manifestations of duodenal ulcers and 
irritable bowel syndrome.

3.  The veteran experiences severe irritable colon syndrome, 
with alternating diarrhea and constipation, and more or less 
constant abdominal distress.

4.  The veteran's duodenal ulcer disease is manifested by 
continuous moderate manifestations.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
gastrointestinal disability have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.7, 4.10, 4.113, 4.114, Diagnostic Codes 7305, 7319 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  

As evidenced by the July 1997 SOC and the April 2003 
supplemental SOC (SSOC), the veteran and his representative 
have been furnished the pertinent laws and regulations 
governing the claim and the reasons for the denial of the 
veteran's claim.  In addition, the April 2003 SSOC provided 
the veteran and his representative with relevant portions of 
the rating criteria, outlining the applicable rating 
percentages.  Hence, the Board finds that they have been 
given notice of the information and evidence needed to 
substantiate the claim and (as evidenced by, e.g., the 
February 2003 RO letter soliciting information and/or 
evidence), have been afforded opportunities to submit such 
information and evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In a February 2003, a special VA processing unit (known as 
the Tiger Team) informed the veteran and his representative 
of the newly enacted VCAA, and invited the veteran to provide 
any additional information or evidence in support of the 
claim.  The February 2003 letter informed the veteran that, 
upon his authorization, VA would obtain records on his 
behalf.  Furthermore, the veteran was informed that a VA 
examination would be provided in order to gather information 
crucial to his claim.  

The Board also finds that all necessary development has been 
accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claims, to include 
procuring VA medical records from the Albany, New York, VA 
Medical Center (VAMC), and private medical records from the 
Community Health Plan and W. Notis, M.D., the veteran's 
treating physician.  In this case, the Board is satisfied 
that the RO has obtained all available medical records from 
all relevant sources identified in the record, and that all 
such records have been associated with the claims file.  
Furthermore, the RO arranged for the veteran to undergo 
several VA gastrointestinal examinations, dated in October 
1996, June 1998, and March 2003.  Significantly, neither the 
veteran nor his representative asserts, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

I.  Factual Background

Historically, the RO granted service connection for a 
psychophysiologic gastrointestinal reaction in May 1977, 
evaluated as 10 percent disabling.  Later, in May 1994, the 
veteran filed an increased rating claim for his service-
connected gastrointestinal disability.  He identified the 
Capital Area Community Health Plan (CHP) as a source of 
relevant medical treatment.  The RO subsequently obtained 
private medical records from the CHP, dated from March 1985 
to January 1994.  In relevant part, the private treatment 
records included a report of an upper gastrointestinal series 
in February 1994.  According to the examination report, a 
three-millimeter anterior wall duodenal ulcer was observed.  
The reporting physician, M. Chaudry, M.D., noted that the 
ulcer was likely benign, but recommended a follow-up 
examination, adding that endoscopy might be necessary for 
complete diagnosis.  Later the same month, the veteran was 
evaluated for abdominal discomfort by W. Notis, M.D.  Dr. 
Notis reported that an ultrasound of the abdomen was 
negative, and cited the prior February 1994 upper 
gastrointestinal series as evidence of a duodenal ulcer.  Dr. 
Notis concluded that the veteran's problems included 
classical irritable bowel and probable duodenal ulcer.  Dr. 
Notice recommended further testing for the presence of an 
aberrant pancreas, H. pylori, and lactose intolerance.  

The veteran was provided a VA gastrointestinal VA examination 
in October 1994.  Upon VA gastrointestinal examination, the 
veteran provided a history of irritable bowel syndrome, 
peptic ulcer disease, and bipolar disorder.  The veteran 
complained of chronic abdominal flatulence and constipation 
alternating with diarrhea.  The VA examiner observed the 
veteran's abdomen to be soft with no masses.  The VA examiner 
also observed borborygmy, hyperactive bowel sounds, no 
heaptosplenomegaly, and abdominal discomfort in the left 
lower quadrant on palpation.  The veteran weighed 163 pounds; 
his maximum weight the year prior was 172 to 174 pounds.  The 
VA examiner noted no evidence of malnutrition.  The VA 
examiner diagnosed irritable bowel syndrome and duodenal 
ulcer by history.  No diagnostic or clinical tests were 
performed.  

In January 1995, the RO granted an increased rating for 
psychophysiologic gastrointestinal reaction, evaluated as 30 
percent disabling.  Recharacterizing the veteran's disability 
from psychophysiologic gastrointestinal reaction to an 
organic disability, irritable bowel syndrome with history of 
duodenal ulcer, the RO awarded the maximum rating available 
under the corresponding Diagnostic Code.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.  (Parenthetically, the Board notes that 
the RO later awarded service connection for an acquired 
psychiatric disorder in April 2003, determining that the 
veteran's psychiatric symptoms were secondary to his service-
connected gastrointestinal disability).

In September 1996, through congressional contact, the veteran 
filed another claim for an increased rating for his service-
connected gastrointestinal disorder.  The veteran 
subsequently underwent VA gastrointestinal examination in 
October 1996.  According to the clinical interview notes, the 
veteran reported missing fourteen days of work in the year 
prior due to stomach symptoms.  The veteran reported vomiting 
once very two months and experiencing bowel problems, mostly 
constipation.  The veteran experienced a loose bowel movement 
approximately once a month.  The VA examiner observed no 
obvious malnutrition and no obvious anemia.  Upon physical 
examination of the veteran, the VA examiner observed slight 
epigastric tenderness and generalized abdominal tenderness.  
The veteran weighed 180 pounds; his maximum weight in the 
past year was 183 pounds.  The veteran was diagnosed with 
irritable bowel syndrome, and peptic ulcer disease and hiatal 
hernia by history.  A gastrointestinal series was performed 
two days later.  The interpreting physician reported an 
unremarkable upper gastrointestinal study with no evidence of 
hiatus hernia.  The duodenal bulb had a normal configuration 
with no evidence of ulceration.  

In December 1996, the RO denied an increased rating for the 
veteran's service-connected gastrointestinal disability.  The 
RO observed that the veteran was in receipt of the maximum 
evaluation for his gastrointestinal disability, and that his 
disability did not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

During a March 1998 RO hearing before a local hearing 
officer, the veteran testified that he was an employee of the 
U.S. Postal Service, a position he had held for eight or nine 
years.  He indicated that he took an extended absence of six 
months in 1994 due to psychiatric symptoms.  The veteran 
described his gastrointestinal symptoms as constipation, 
occasional diarrhea, heartburn, and stomach "burning."  The 
veteran described taking medication for ulcers and 
experiencing "bleeding" ulcers.  The veteran identified 
Community Health Plan and Dr. Notis as sources of medical 
treatment for gastrointestinal complaints.  The veteran 
indicated that he discontinued receiving VA medical treatment 
for his disorders in 1982.  In response to inquiry as to 
whether Dr. Notis related ulcers to the veteran's irritable 
bowel syndrome or service, the veteran stated that Dr. Notis 
could not provide such an opinion.  E. MacIntosh testified 
that she observed the veteran's intestinal symptoms worsen 
over a period of 20 years.  

The RO received private medical records from the office of 
Dr. Notis.  According to the records, the veteran underwent 
small bowel and gastric biopsies in September 1997 to 
determine whether the veteran suffered malabsorption, H. 
pylori, or atrophic gastritis.  The treating physician noted 
that the veteran had macrocytic anemia and duodenal ulcers.  
The reporting pathologist identified no pathological 
abnormalities by small bowel or gastric biopsy.  The veteran 
also underwent endoscopy.  The findings revealed multiple 
duodenal ulcers.  In October 1997, the veteran underwent 
rectal biopsy, revealing a hyperplastic polyp of the rectum 
(removed surgically) and mild acute colitis.  Dr. Notis noted 
that internal hemorrhoids were most likely cause of bleeding.  

A VA gastrointestinal examination was provided in June 1998.  
The veteran complained of heartburn ameliorated with 
medication, intermittent dark stools, and alluded to anemia.  
The veteran reported that vomiting was not a problem 
(occurring only once or twice per month), but he experienced 
persistent nausea.  The VA examiner noted that a prior 1996 
VA examination revealed normal blood cell counts with the 
exception of slightly lowered platelet counts.  Physical 
examination revealed normal bowel sounds, nontender abdomen 
except for the right lower quadrant, and no rebound 
tenderness, masses, or organomegaly.  A stool sample tested 
negative for occult blood.  Laboratory test revealed a low 
platelet count.  The VA examiner diagnosed multiple duodenal 
ulcerations, currently under treatment with medication; 
persistent nausea and pain, and episodic reflux.  

In a December 1998 letter, Dr. Notis indicated that the 
veteran had been under his care since 1994.  According to the 
letter, the veteran's complaints included severe dyspepsia 
and ulcer symptoms.  The veteran was prescribed two ulcer 
medications, and a recent endoscopy showed severe duodenitis 
and negative H. Pylori.  In February 2001, the veteran 
reevaluated the veteran's gastrointestinal disability.  The 
veteran appeared generally alert, in no acute distress.  The 
veteran's abdomen appeared normal.

Another VA gastrointestinal examination was provided in March 
2003.  The VA examiner noted a review of the veteran's 
medical records and claims file.  On clinical interview, the 
veteran complained of occasional nausea and vomiting once or 
twice a month.  The veteran also complained of alternating 
constipation and diarrhea occurring daily; lower abdominal 
pain in the left lower quadrant, and epigastric abdominal 
pain.  The veteran reported no fistula, hematemesis, or 
melena.  The veteran had no weight gain or loss.   On 
physical examination, the VA examiner observed no 
malnutrition or anemia, localized abdominal pain, and a soft, 
tender, abdomen with active bowel sounds.  In conclusion, the 
VA examiner diagnosed irritable bowel syndrome and duodenal 
ulcer.  The VA examiner associated the symptoms of nocturnal 
abdominal pain with the duodenal ulcer disorder, and noted 
that the veteran relieved symptoms using medication.  The VA 
examiner identified the symptoms of constipation, diarrhea, 
and abdominal pain as related to irritable bowel syndrome.  

In a letter dated in April 2003, Dr. Notis expressed that the 
veteran's main problems included recurrent duodenal ulcer 
disease and irritable bowel syndrome.  According to an 
attached examination report, the veteran was evaluated for 
colonic polyps.  At the time of examination, the veteran 
weighed 199 pounds.  Dr. Notis reported that the veteran had 
irritable bowel syndrome with varied constipation, diarrhea, 
and abdominal pain.  The veteran also had duodenal ulcer 
disease and gastroesophageal reflux, more stabilized with 
medication.  The veteran reported no longer working at the 
post office.  Dr. Notis reported that the veteran was the 
veteran's abdomen was normal on physical examination.  Dr. 
Notis diagnosed history of colonic polyps and family history 
of colon cancer.

In June 2003, the veteran submitted evidence that he asserted 
would demonstrate problems with anemia since service.  The 
nonduplicative records included, in relevant part, laboratory 
reports showing low platelet counts on June 13, 1996, 
September 4, 1997, and November 4, 1998; and laboratory 
reports showing platelet counts within the normal range on 
October 1, 1997, and November 18, 1998.  The veteran 
explained that his service-connected gastrointestinal 
disability affected his ability to work, and he adjusted to 
acute symptoms alleviating frequent visits to the doctor for 
treatment.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
to be considered when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet .App. 
589 (1995).  However, where the question involves one for an 
increased rating, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating the veteran's service-connected 
gastrointestinal disorders, the Board notes that there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.  38 C.F.R. § 4.113.  

The introductory note to section 4.114 provides that ratings 
under certain diagnostic codes (Diagnostic Codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive) 
"will not be combined with each other" but rather "[a] 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation."  38 C.F.R. 
4.114.  The Board notes that the diagnostic codes for 
irritable bowel syndrome (Diagnostic Code 7319) and duodenal 
ulcer (Diagnostic Code 7305) are included among those for 
which separate ratings may not be assigned.  While, pursuant 
to the above-noted authority, only one rating may be assigned 
for the veteran's gastrointestinal disability, the Board has 
considered the diagnostic code pertinent to each aspect of 
the veteran's disability.

For irritable colon syndrome (spastic colitis, mucous 
colitis, etc.), a maximum 30 percent rating is assignable 
when severe with diarrhea or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
See Diagnostic Code 7319.  The veteran's gastrointestinal 
disorder is currently evaluated as 30 percent disabling under 
Diagnostic Code 7319.

For a duodenal ulcer, Diagnostic Code 7305 provides (in 
pertinent part) that a 20 percent rating is warranted for 
moderate condition, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  A 40 
percent rating is warranted when the overall severity of the 
condition is "moderately severe" meaning less than "severe" 
but with impairment of health manifested by anemia and weight 
loss, or recurring incapacitating episodes averaging 10 days 
or more in duration at least 4 times a year.  If the 
condition is "severe," then a 60 percent rating is warranted.  
This is the maximum rating under this code, and must be 
evidenced by pain that is only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  See Diagnostic 
Code 7305.

Regardless of whether the veteran's irritable bowel syndrome 
or duodenal ulcer is considered the predominant aspect of his 
gastrointestinal disability, the Board finds that, 
considering the evidence of record in light of the above 
criteria, no more than a 30 percent rating is assignable.

Because no rating higher than 30 percent is assignable for 
irritable bowel syndrome under Diagnostic Code 7819, that 
diagnostic code provides no basis for a higher evaluation. 

The Board also finds that at least the next higher evaluation 
of 40 percent for duodenal ulcer, under Diagnostic Code 7305, 
is not warranted in this case.  In this regard, the Board 
points out that the medical record is entirely negative for 
any findings of impairment of health manifested by anemia and 
weight loss, or recurring incapacitating episodes averaging 
10 days or more in duration at least 4 times a year.  No 
evidence of record suggests that the veteran experiences 
notable weight loss or anemia due to his duodenal ulcer.  In 
comparing the veteran's weight recorded in October 1994 to 
April 2003, the veteran's weight climbed from 163 pounds to 
199 pounds.  VA examiners in October 1996 and March 2003 
observed no signs of anemia.  The Board acknowledges the 
veteran's citation to four laboratory reports indicating low 
platelet counts and a September 1997 biopsy report in which 
the treating physician notes macrocytic anemia.  However, for 
a higher rating pursuant to Diagnostic Code 7305, the 
criteria specifically indicate that anemia combined with 
weight loss calls for a higher rating, not low platelet 
counts.  Likewise, the September 1997 note suggesting 
macrocytic anemia, would not meet the criteria of both anemia 
and weight loss due to disability.  Furthermore, considering 
the veteran's subjective complaints and his treating 
physicians objective findings, there is no evidence to 
suggest that that the veteran is incapacitated by the 
recurrent duodenal ulcers for an average of 40 days per year.  
Dr. Notis suggested in April 2003 that medication tended to 
stabilize the veteran's duodenal ulcer symptoms.  The March 
2003 VA examiner determined that the only symptoms of 
duodenal ulcer disorder, based on the veteran's complaints, 
were nocturnal abdominal pain.  He added that the veteran had 
been taking medication to relieve such symptoms.  Inasmuch as 
the criteria for the next higher, 40 percent, evaluation are 
not met, it logically follows that the criteria for the 
maximum 60 percent evaluation under Diagnostic Code 7305 
likewise are not met.

The above determinations are based upon consideration of the 
pertinent provisions of VA's schedule for rating 
disabilities.  Additionally, the record does not establish 
that the schedular criteria are inadequate to evaluate the 
veteran's service-connected gastrointestinal disability, so 
as to warrant assignment of a higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that there is no showing that the 
veteran's service-connected gastrointestinal disability has 
resulted in marked interference with employment.  The Board 
acknowledges the veteran's statements concerning losing six 
months from work during his March 1998 RO hearing.  However, 
the Board points out that the veteran cited treatment for a 
psychiatric disability as the cause for time lost.  According 
to the record, the veteran reported missing two weeks of work 
in 1995 due solely to stomach symptoms.  However, even 
accepting such assertion as true, the Board would point out 
that some interference with employment is contemplated in the 
current 30 percent evaluation; more than that, however, 
simply is not shown.  In addition, there is no showing that 
his service-connected gastrointestinal disability 
necessitated frequent periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the claim for a rating in 
excess of 30 percent for service-connected gastrointestinal 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is inapplicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A rating in excess of 30 percent for gastrointestinal 
disability is denied.




	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

